Futures Portfolio Fund 10-Q EXHIBIT 32.01 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the quarterly report of Futures Portfolio Fund, Limited Partnership ("Fund"), on Form 10-Q for the quarter ended June 30, 2013 as filed with the U.S. Securities and Exchange Commission on the date hereof ("Report"), I, Kenneth E. Steben, President and Chief Executive Officer of Steben & Company, Inc., the General Partner of the Fund, certify, pursuant to §906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350), that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the U.S. Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: August 14, 2013 By: /s/ Kenneth E. Steben Kenneth E. Steben President and Chief Executive Officer of the General Partner
